        Case 1:19-cv-05205-AJN Document 72 Filed 03/12/20 Page 1 of 26



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ANDRES RUILOVA, HUGO TEXIS, BERTIN ALDO
GARCIA, ISMAEL GUTIERREZ, VALENTIN
VIVAR, ELIZABETH KELLY, STACEY SAMUEL,
STEPHANIE PEREZ, EVAN MILHO, JAMAL KHAN,
KEVIN O’BRIEN and CHUCK REYNOLDS, on behalf
of themselves, FLSA Collective Plaintiffs and the Class,   Case No. 19-cv-05205 (AJN)

                             Plaintiffs,

              -against-

443 LEXINGTON AVENUE, INC. d/b/a DAVIO’S,
75 ARLINGTON STREET, INC. d/b/a DAVIO’S,
ONE PATRIOT PLACE, LLC d/b/a DAVIO’S,
151 GRANITE STREET LLC d/b/a DAVIO’S,
55 BOYLSTON STREET LLC d/b/a DAVIO’S,
427 WALNUT STREET LLC d/b/a DAVIO’S,
111 S. 17TH STREET, INC. d/b/a DAVIO’S,
201 MAIN STREET LLC d/b/a DAVIO’S
and STEVE DIFILLIPPO,

                             Defendants.




           MEMORANDUM OF LAW IN SUPPORT OF DEFENDANTS’
         MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION
          (MASSACHUSETTS & PENNSYLVANIA DEFENDANTS ONLY)




March 12, 2020
       Case 1:19-cv-05205-AJN Document 72 Filed 03/12/20 Page 2 of 26



                                TABLE OF CONTENTS

PRELIMINARY STATEMENT _________________________________________________ 1


BACKGROUND _____________________________________________________________ 2


ARGUMENT ________________________________________________________________ 5

 a) Each of the Massachusetts Defendants Has a Principal Place of Business Solely in
 Massachusetts. Each of the Pennsylvania Defendants Has a Principal Place of Business Solely
 in Pennsylvania. Each of the Plaintiffs Was Employed by One Discreet Individualized
 Location and Never Crossed State Lines _________________________________________ 5


 b) The Plaintiffs Must Show That the Court Has Either General Jurisdiction or Specific
 Jurisdiction Over Each Defendant in Order to Establish That the Court Has Personal
 Jurisdiction Over Each Defendant_______________________________________________ 6


 c) This Court Does Not Have General Jurisdiction Over the Massachusetts Defendants or the
 Pennsylvania Defendants _____________________________________________________ 6


 d) This Court Does Not Have Specific Jurisdiction Over the Massachusetts Defendants or
 the Pennsylvania Defendants __________________________________________________ 7


 e) The Due Process Requirements of the Fourteenth Amendment of the United States
 Constitution Do Not Permit Jurisdiction Over the Massachusetts Defendants or the
 Pennsylvania Defendants ____________________________________________________ 12


 f) An Alleged Single Integrated Enterprise Does Not Create Personal Jurisdiction Over the
 Massachusetts Defendants or Pennsylvania Defendants _____________________________ 13


IV. CONCLUSION __________________________________________________________ 21




                                             i
        Case 1:19-cv-05205-AJN Document 72 Filed 03/12/20 Page 3 of 26



                                TABLE OF AUTHORITIES

Cases

Bank Brussels Lambert v. Fiddler Gonzalez & Rodriguez, 171 F.3d 779, 784 (2d Cir. 1999) _ 10

Beach v. Citigroup Alternative Investments LLC, No. 12 CIV. 7717 PKC, 2014 WL 904650, at
  *5 (S.D.N.Y. Mar. 7, 2014) ___________________________________________________ 13

Best Van Lines, Inc. v. Walker, 490 F.3d 239, 246 (2d. Cir. 2007) ______________________ 16

Bristol-Myers Squibb Co., v. Superior Court, 137 S.CT. 1773, 1779-80 (2017) ___ 10, 11, 12, 13

Burger King Corp. v. Rudzewicz, 471 U.S. 462, 471-474 (1985) _______________________ 13

Burton Selman v. Harvard Med. Sch., 636 F.2d 1204 (2d Cir. 1980) ____________________ 13

Carter v Dutchess Community College, 735 F.2d 8, 12 (2d. Cir. 1984)___________________ 21

Cent. States Se. & Sw. Areas Pension Fund v. Reimer Express World Corp., 230 F.3d 934, 944
  (7th Cir. 2000) _____________________________________________________________ 22

Clinton’s Ditch Co-Op Co. vs N.L.R.B., 778 F.2d 132, 137 (2d Cir. 1985) ________________ 19

Continental Indus. Grp., Inc. v. Equate Petrochemical Co., 586 F. App’x 768, 770 (2d Cir. 2014)
  _________________________________________________________________________ 16

Daimler AG v. Bauman, 571 U.S. 117, 137 (2014) _______________________________ 10, 11

DiStefano v. Carozzi N. Am., Inc., 286 F.3D 81, 84 (2d Cir. 2001) ______________________ 10

Dong Chul Kim v. Harte Hanks, Inc, 2019 WL 6529316 (December 4, 2019) _______ 16, 18, 24

E.E.O.C. v AMX Commc’ns, Ltd., No. CIV. WDQ-09-2483, 2011 WL 3555831, at *6 (D. Md.
  August 8, 2011) ____________________________________________________________ 22

E.E.O.C. v. Bass Pro Outdoor World, LLC, 884 F. Supp. 2d 499, 525-26 (S.D. Tex. 2012) __ 22

Gilbert v Freshbikes, LLC, 32 F. Supp. 3d 594, 603-04 D. Md. (2014) ___________________ 20

Hoffritz for Cutlery, Inc. v. Amajac, Ltd., 763 F.2d 55, 58 (2d Cir. 1985) _________________ 16

In re Terrorist Attacks on September 11, 2001, 714 F.3d 659, 673 (2d Cir. 2013) __________ 10

Ins. Corp. of Ireland v. Compagnie des Bouxites de Guine _____________________________ 6

International Shoe Co. v. Washington, 326 U.S. 10, 316 (1945) _____________________ 13, 17

Jazini v. Nissan Motor Co., 148 F. 3d. 181, 184 (2d. Cir 1998)_________________________ 24


                                              ii
           Case 1:19-cv-05205-AJN Document 72 Filed 03/12/20 Page 4 of 26



Landoil Res. Corp. v. Alexander & Alexander Servs., Inc., 77 N.Y.2d 28, 33 (1990) ________ 15

Marvel Characters, Inc. v. Kirby, 726 F.3d 119, 128 (2d Cir. 2013) __________________ 12, 24

Mendez v. Pure Food Management Group, Inc., (USDC Conn. 3:14-CV-1515) (SRU, 2016) _ 23

Metro. Life Ins. Co. v. Robertson-Ceco Corp., 84 F.3d, 560, 566 (2d Cir. 1996) ___________ 10

PDK Labs v. Friedlander, 103 F.3d, 1105, 1108 2d. Cir. (1997) ________________________ 14

Pennoyer v. Neff, 95 U.S. 714 (1877) _____________________________________________ 23

Pettenato v. Beacon Health Options, 2019 WL 5587335 (10/25/2019) ________________ 18, 24

Selman v. Harvard Med. Sch., 494 F. Supp. 603, 613 (S.D.N.Y.) aff’d sub nom ___________ 13

Sonera Holding B.V. v. Cukurova Holding A.S., 750 F.3d 221, 224 (2d Cir. 2014) ______ 12, 24

Spiegel v. Schulmann, 604 F.3d 72, 76 (2d Cir. 2010) ________________________________ 14

Tauza v. Susquehanna Coal Co., 220 N.Y. 259, 267 (1917) ___________________________ 16

Tese-Milner v. DeBeers Centenary A.G., 613 F. Supp. 2d 404, 414 (S.D.N.Y. 2009) _______ 22

Walden v. Fiore, 571 U.S. 277, 283, (2014) ________________________________________ 17

Walker v. THI of New Mexico at Hobbs Ctr., 801 F. Supp. 2d 1128, 1153-54 (D.N.M. 2011) _ 22

Statutes

N.Y. C.P.L.R. 301 and 302 __________________________________________________ 18, 24

N.Y. C.P.L.R. 302 _________________________________________________________ 14, 15

The United States Constitution, Fourteenth Amendment ___________________________ 16, 17




                                             iii
           Case 1:19-cv-05205-AJN Document 72 Filed 03/12/20 Page 5 of 26



                                     PRELIMINARY STATEMENT

         Now come the Defendants, 75 ARLINGTON STREET, INC., ONE PATRIOT PLACE,

LLC, 151 GRANITE STREET, LLC, 55 BOYLSTON STREET, LLC, and 427 WALNUT

STREET, LLC, (jointly referred to as the “Massachusetts Defendants”), together with 111 S. 17th

STREET, INC. and 201 MAIN STREET, LLC (collectively referred to as the “Pennsylvania

Defendants”) and hereby submit this request (“Request”), pursuant to Rule 12(b)(2), to dismiss

the Complaint as it relates to the Massachusetts Defendants and the Pennsylvania Defendants for

lack of personal jurisdiction.1

         This Court does not have personal jurisdiction over the Massachusetts Defendants and the

Pennsylvania Defendants, and as such, these Defendants must be dismissed from the Complaint.

These Defendants, in a separately filed Motion to Stay Discovery Related to the Pennsylvania

Defendants and the Massachusetts Defendants, are requesting that the Court stay discovery as it

relates to these Defendants. In addition, the Massachusetts Defendants and the Pennsylvania

Defendants are opposing conditional collective certification on the basis that this Court lacks

jurisdiction over them. The Defendants’ objection to conditional collective certification will be

set forth separately in the Defendants’ Opposition to Motion for Conditional Collective

Certification. Nothing contained herein should be construed by the Court to be a waiver of any

defenses to conditional collective certification by these Defendants.

         Defendants have the right to bring this Request at this time. The Defendants raised lack

of personal jurisdiction as an Affirmative Defense in their Answer. See ECF 27 at Affirmative



1 This Request does not seek to dismiss the Complaint as it relates to 443 Lexington Ave, Inc., the New York
Defendant, nor does it seek Dismissal on behalf of Steve DiFillippo, the individual defendant. The failure to move
for dismissal pursuant to Rule 12(b)(2) of these remaining Defendants should not be interpreted by the Court to be
an admission of liability, which such liability is absolutely and unequivocally denied by these remaining Defendants.
The Request is meant to test the personal jurisdiction claimed by the Plaintiffs over the Massachusetts Defendants
and Pennsylvania Defendants only, as raised by the Defendants in their Answer (ECF 27 at Affirmative Defense 26).
          Case 1:19-cv-05205-AJN Document 72 Filed 03/12/20 Page 6 of 26



Defense 26. Shortly after the Defendants filed their Answer, this matter was stayed so that the

Parties could attempt to resolve the matter through mediation. When mediation was

unsuccessful, the Stay Order, previously entered by this Court, was lifted on February 20, 2020.

The Defendants now, on a timely basis, raise the issue of personal jurisdiction based upon the

allegations in the Complaint and the declarations that the Plaintiffs recently filed.2 See ECF

Documents 56-65. Raising the personal jurisdiction issue at this juncture also makes sense

because the Plaintiffs recently filed their Motion for Conditional Collective Certification and

served extensive discovery on all of the Defendants. A determination by this Court on the

jurisdictional issue will determine the contours, if any, of conditional certification, and the

contours, if any, of discovery. Accordingly, the Defendants have raised the issue of personal

jurisdiction on behalf of the Massachusetts Defendants and the Pennsylvania Defendants early in

the proceeding to resolve the jurisdictional issue over the Massachusetts Defendants and

Pennsylvania Defendants who are not properly before this Court. See Ins. Corp. of Ireland v.

Compagnie des Bouxites de Guine, 456 U.S. 694, 703 (1982).

                                             BACKGROUND

        The Plaintiffs seek to bring a Collective Action pursuant to the FLSA and a Class Action

pursuant to Rule 23 of the Federal Rules of Civil Procedure. The Plaintiffs’ Complaint speaks in

four (4) counts. Count one (1) is for the alleged violation of the Fair Labor Standards Act

(against all Defendants); count two (2) is for the alleged violation of the New York Labor Law

(this count relates only to the New York Defendant); count three (3) is for the alleged violation

of the Massachusetts Fair Wage Law (this count relates only to the Massachusetts Defendants),




2
 Andres Ruilova, Hugo Texis, Bertin Aldo Garcia, Ismael Gutierrez, Valentin Vivar, Elizabeth Kelly, Stacy
Samuel, Stephanie Perez, Evan Milho, Jamal Khan, Kevin O’Brien and Chuck Reynolds (collectively, “Plaintiffs”).


                                                       2
           Case 1:19-cv-05205-AJN Document 72 Filed 03/12/20 Page 7 of 26



and count four (4) is for alleged violation of the Pennsylvania Minimum Wage Law (this count

relates only to the Pennsylvania Defendants).3

         The Defendants deny the allegations made against each of them and, should this matter

proceed, will prove through credible evidence, including documentation signed by the Plaintiffs

and putative class members, which has been maintained in their employee files and shows that

the Plaintiffs and putative class members were fully informed of all policies relating to tips, meal

breaks and uniforms and that the Defendants fully complied with all applicable laws. In addition,

not only do the Plaintiffs have no likelihood of success on the merits of their claims, as further

explained below, because of the individualized analysis of claims required and individualized

defenses the Defendants will assert in this matter should it proceed, the Plaintiffs will not be able

to satisfy the procedural pre-requisites pursuant to Fed. R. Civ. P. 23 to proceed with their claims

on a class wide basis or to survive a motion for decertification pursuant to the FLSA.

         The Complaint alleges that there are twelve (12) Plaintiffs (see paragraphs 8-19 inclusive

of the Complaint); five (5) Plaintiffs are alleged to live in New York (see paragraph 8-12); four

(4) Plaintiffs are alleged to live in Massachusetts (see paragraphs 13-16); one (1) Plaintiff is

alleged to live in Pennsylvania (see paragraph 17); and two (2) Plaintiffs are alleged to live in

New Jersey (see paragraphs 18 & 19). The Complaint, as set forth in paragraph 20, alleges that

the Corporate Defendants consist of one (1) location in New York City, five (5) locations in

Massachusetts and two (2) locations in Pennsylvania4.




3
  Plaintiffs allege that the individual Defendant Steve DiFillippo, is liable on each of these claims in addition to the
Corporate Defendants.
4
  Defendants, 443 Lexington Ave, Inc. d/b/a Davio’s, 75 Arlington Street, Inc. d/b/a Davio’s, One Patriot Place,
LLC d/b/a Davio’s, 151 Granite Street LLC d/b/a Davio’s, 427 Walnut Street LLC d/b/a Davio’s, 111 S. 17th Street,
Inc. d/b/a Davio’s, 201 Main Street, LLC d/b/a Davio’s and 55 Boylston Street, LLC d/b/a Davio’s are collectively
referred to herein as the “Corporate Defendants”.


                                                           3
           Case 1:19-cv-05205-AJN Document 72 Filed 03/12/20 Page 8 of 26



          The Corporate Defendants (excluding 55 Boylston Street LLC) are all independent,

single purpose entities which own and operate restaurants known as “Davio’s Northern Italian

Steakhouse” (“Davio’s”).5 The only Defendant that the Plaintiffs allege has its home in the State

of New York is Corporate Defendant, 443 Lexington Ave., Inc., which the Plaintiffs allege, “is a

domestic business corporation organized under the laws of the State of New York with its

principal place of business located at 447 Lexington Ave., New York, NY”. See Complaint, ¶ 22.

          The five (5) Corporate Defendants from Massachusetts: 75 Arlington Street, Inc. d/b/a

Davio’s (“Davio’s Boston”), One Patriot Place, LLC d/b/a Davio’s (“Davio’s Foxborough”), 151

Granite Street LLC d/b/a Davio’s (“Davio’s Braintree”), 427 Walnut Street LLC d/b/a Davio’s

(“Davio’s Lynnfield”) and 55 Boylston Street LLC d/b/a Davio’s (“55 Boylston”) are all alleged

by the Plaintiffs in their Complaint to be entities organized under the laws of the State of

Massachusetts, with their principal places of business located in Massachusetts. See Complaint,

¶¶ 23-27. Accordingly, each of the Massachusetts Defendants have Massachusetts as their “home

state”.

          The two (2) Corporate Defendants from Pennsylvania: 111 S. 17th Street, Inc. d/b/a

Davio’s (“Davio’s Philadelphia”) and 201 Main Street, LLC d/b/a Davio’s (“Davio’s King of

Prussia”) are alleged by the Plaintiffs in their Complaint to be entities organized under the laws

of the Commonwealth of Pennsylvania, with principal places of business in Pennsylvania. See

Complaint, ¶¶ 28-29. Accordingly, each of the Pennsylvania Defendants have Pennsylvania as

their “home state”.




5
 55 Boylston Street, LLC d/b/a Davio’s is a Massachusetts entity. It does not operate a restaurant and has no
employees.


                                                         4
           Case 1:19-cv-05205-AJN Document 72 Filed 03/12/20 Page 9 of 26



                                         ARGUMENT

      A.     Each of the Massachusetts Defendants Has a Principal Place of Business Solely
             in Massachusetts. Each of the Pennsylvania Defendants Has a Principal Place of
             Business Solely in Pennsylvania. Each of the Plaintiffs Was Employed by One
             Discreet Individualized Location and Never Crossed State Lines

       As can be seen by the allegations contained in the Plaintiffs’ Complaint, each of the

Massachusetts Defendants are located and have their principal place of business solely in

Massachusetts and each of the Pennsylvania Defendants are located in and have their principal

place of business solely in Pennsylvania. These facts of the Complaint are undisputed for

purposes of this Request. In addition, the Defendants moving parties take as true, for the purpose

of this Request:

            1. Plaintiff Andres Ruilova was employed at 447 Lexington Ave., New York, NY.
               See ECF Document 56, ¶ 1;
            2. Plaintiff Bertin Aldo Garcia was employed at 447 Lexington Ave., New York.
               See ECF Document 57, ¶ 1;
            3. Plaintiff Chuck Reynolds was employed at 111 S. 17th Street, Philadelphia, PA.
               See ECF Document 58, ¶ 1;
            4. Plaintiff Elizabeth Kelly was employed at 75 Arlington Street, Boston, MA. See
               ECF Document 59, ¶ 1;
            5. Plaintiff Hugo Texis was employed at 447 Lexington Ave., New York, NY. See
               ECF Document 60, ¶ 1;
            6. Plaintiff Ismael Gutierrez was employed at 447 Lexington Ave., New York, NY.
               See ECF Document 61, ¶ 1;
            7. Plaintiff Jamal Khan was employed at 111 S. 17th Street, Philadelphia, PA. See
               ECF Document 62, ¶ 1;
            8. Plaintiff Kevin O’Brien was employed at 111 S. 17th Street, Philadelphia, PA. See
               ECF Document 63, ¶ 1;
            9. Plaintiff Stacy Samuel was employed at 55 Boylston Street, Chestnut Hill, MA.
               See ECF Document 64, ¶ 1;



                                                5
           Case 1:19-cv-05205-AJN Document 72 Filed 03/12/20 Page 10 of 26



             10. Plaintiff Valentin Vivar was employed at 447 Lexington Ave., New York, NY.
                See ECF Document 65, ¶ 1;
       As Plaintiffs’ Complaint and Plaintiffs’ Declarations make abundantly clear, the

Plaintiffs worked exclusively at discreet individualized locations, in discreet individualized

states, and did not provide services to any other Davio’s restaurant in any other jurisdiction other

than the one location at which each of the Plaintiffs worked in the individual Corporate

Defendants’ “home” state.

      B.     The Plaintiffs Must Show That the Court Has Either General Jurisdiction or
             Specific Jurisdiction Over Each Defendant in Order to Establish That the
             Court Has Personal Jurisdiction Over Each Defendant

       A Plaintiff bears the burden of showing that the Court has personal jurisdiction over a

Defendant. Metro. Life Ins. Co. v. Robertson-Ceco Corp., 84 F.3d, 560, 566 (2d Cir. 1996).

DiStefano v. Carozzi N. Am., Inc., 286 F.3D 81, 84 (2d Cir. 2001) (citation omitted); accord, In

re Terrorist Attacks on September 11, 2001, 714 F.3d 659, 673 (2d Cir. 2013). The Court must

rely solely on pleadings and affidavits. The Plaintiffs are required to make a prima facia showing

that the Court possesses personal jurisdiction over each Defendant. Bank Brussels Lambert v.

Fiddler Gonzalez & Rodriguez, 171 F.3d 779, 784 (2d Cir. 1999).

      C.     This Court Does Not Have General Jurisdiction Over the Massachusetts
             Defendants or the Pennsylvania Defendants

       The Supreme Court has recognized two (2) types of personal jurisdiction: “General”

jurisdiction and “Specific” jurisdiction. Bristol-Myers Squibb Co., v. Superior Court, 137 S.CT.

1773, 1779-80 (2017) “only a limited set of affiliations with a forum will render a Defendant

amenable to ‘General Jurisdiction in a state.’” Daimler AG v. Bauman, 571 U.S. 117, 137 (2014).

For a corporation, the “paradigm forum for exercise of general jurisdiction” is a place “which the

corporation is fairly regarded as at home” Id. (citations omitted). “With respect to a corporation,

the place of incorporation and principal place of business are paradigm bases for general


                                                 6
           Case 1:19-cv-05205-AJN Document 72 Filed 03/12/20 Page 11 of 26



jurisdiction” Id. (citations omitted). “A Court (with) general jurisdiction may hear any claim

against that Defendant even if all of the incidents underlying the claim occurred in a different

state.” Bristol-Myers Squibb Co., v. Superior Court, 137 S.CT. 1773, 1779-80 (2017). Here,

however, the Massachusetts Defendants and the Pennsylvania Defendants are not subject to this

Court’s General Jurisdiction. As alleged in the Complaint, and as acknowledged in the

Defendants’ Answer, each of the Massachusetts Defendants and the Pennsylvania Defendants are

incorporated in states other than the State of New York. Each of the Massachusetts Defendants

and the Pennsylvania Defendants maintains its Massachusetts or Pennsylvania address as its

headquarters and its principal place of business, all of which are located outside of the State of

New York. The “home” forum for each of the Massachusetts Defendants and the Pennsylvania

Defendants is a forum other than New York. Thus, this Court does not have General Jurisdiction

over the Massachusetts Defendants and the Pennsylvania Defendants. The Court would only, at

best, have personal jurisdiction as to the Massachusetts Defendants and the Pennsylvania

Defendants with regard to the Plaintiffs’ claims if specific jurisdiction exists (which also does

not exist in New York for the Massachusetts Defendants and Pennsylvania Defendants).

      D.     This Court Does Not Have Specific Jurisdiction Over the Massachusetts
             Defendants or the Pennsylvania Defendants

       “In order for a state to exercise specific jurisdiction, the suit must arise out of or relate to

the Defendants contacts with the forum” Id. (citation omitted). “In other words, there must be an

affiliation between the forum and the underlying controversy, principally, an activity or an

occurrence that takes place in the forum State and is therefore subject to the State’s regulation.”

Id.

       Here, no such contacts exist as no such activities occurred or are alleged to have occurred

in New York. Thus, specific jurisdiction does not exist over the Massachusetts Defendants and



                                                  7
        Case 1:19-cv-05205-AJN Document 72 Filed 03/12/20 Page 12 of 26



the Pennsylvania Defendants. Federal District Courts, when faced with a Motion to Dismiss for

Lack of Personal Jurisdiction, usually and typically engage in a two-part analysis. The Court

must find both, that:

       1. State law provides “the statutory basis for exercising personal jurisdiction”. See

           Marvel Characters, Inc. v. Kirby, 726 F.3d 119, 128 (2d Cir. 2013); and

       2. The exercise of personal jurisdiction comports with the Due Process requirements of

           the United States Constitution. See Sonera Holding B.V. v. Cukurova Holding A.S.,

           750 F.3d 221, 224 (2d Cir. 2014).

       In relation to aggregate claims, one must also consider the Bristol-Myers case. In Bristol-

Myers, a group of more than 600 plaintiffs brought a products liability suit against Bristol-Myers

Squibb in California State Court. The majority of the plaintiffs were not California residents and

Bristol-Myers Squibb was a Delaware corporation headquartered in New York. The United

States Supreme Court held that the California Supreme Court did not have specific jurisdiction to

entertain the non-residents’ claims against Bristol-Myers Squibb because none of the principal

events underlying the non-residents claims (the prescribing, purchasing and ingesting of the at

issue pharmaceutical) occurred in California. Additionally, “the mere fact that other Plaintiffs

were prescribed, obtained and ingested [the pharmaceutical] in California – and allegedly

sustained the same injuries as the non-residents – does not allow the State to assert specific

jurisdiction over the non-residents’ claims” Id.

       Here, utilizing the standard from Bristol-Myers, the Plaintiffs from Massachusetts and the

Plaintiffs from Pennsylvania would need to show that they had damages or injuries as a result of

events that took place in the State of New York against the Massachusetts Defendants and the

Pennsylvania Defendants. The Declarations from the Plaintiffs cited above (ECF Documents 56-




                                                   8
        Case 1:19-cv-05205-AJN Document 72 Filed 03/12/20 Page 13 of 26



65) demonstrate that the Plaintiffs from each of Massachusetts Defendants and the Pennsylvania

Defendants did not work in, or have any contacts with, the State of New York. Accordingly,

although these non-New York Plaintiffs claim to have the same injuries as the New York

Plaintiffs, such alleged similarity of claims does not allow this Court to exercise Specific

Jurisdiction over the non-New York Plaintiffs’ claims against the Massachusetts Defendants and

the Pennsylvania Defendants. See Bristol-Myers, 137 S. Ct. 1781.

       A Court may exercise Specific Jurisdiction over the non-resident putative class of

Defendants only if: 1) jurisdiction is authorized under the applicable State’s Long Arm Statute;

and 2) the exercise of jurisdiction comports with traditional notions of fair play and substantial

justice as embodied in Constitutional Due Process. Burger King Corp. v. Rudzewicz, 471 U.S.

462, 471-474 (1985). The Constitutional touchstone for determination of whether Specific

Jurisdiction exists remains whether the Defendants purposefully established “minimum contacts”

in the forum State. International Shoe Co. v. Washington, 326 U.S. 10, 316 (1945).

       The length between the Defendants’ alleged contacts with the forum State must be judged

in perspective of the named Plaintiffs’ claims, not claims of the potential putative class. Selman

v. Harvard Med. Sch., 494 F. Supp. 603, 613 (S.D.N.Y.) aff’d sub nom, Burton Selman v.

Harvard Med. Sch., 636 F.2d 1204 (2d Cir. 1980). (“It is clear that the named class individual

himself must satisfy all jurisdictional prerequisites before the action can go forward”). “If

Plaintiff can establish a factual predicate for jurisdiction under the laws of the forum State –

here, New York – then the court must consider whether the exercise of jurisdiction violates Due

Process.” Beach v. Citigroup Alternative Investments LLC, No. 12 CIV. 7717 PKC, 2014 WL

904650, at *5 (S.D.N.Y. Mar. 7, 2014).




                                                  9
        Case 1:19-cv-05205-AJN Document 72 Filed 03/12/20 Page 14 of 26



       None of the Massachusetts Defendants or the Pennsylvania Defendants have any contacts

with the State of New York. The representative Plaintiffs, who claim to have been employees of

the Massachusetts Defendants and the Pennsylvania Defendants, all reside in Massachusetts,

Pennsylvania and New Jersey, respectively, not New York. It is also clear that none of the

Massachusetts Defendants or Pennsylvania Defendants have minimum contacts with the State of

New York and have never directly done any business in the State of New York. The

Massachusetts Defendants and Pennsylvania Defendants are incorporated in either the

Commonwealth of Massachusetts or the Commonwealth of Pennsylvania, they maintain

principal places of business at the location of the restaurants they own in Massachusetts or

Pennsylvania and they do not have offices, employees, telephone listing, bank accounts or

property in the State of New York. Further, they do not carry on regular activities in the State of

New York. Therefore, they do not satisfy any of the acts which are enumerated in N.Y. C.P.L.R.

302 as the basis for jurisdiction over a non-domiciliary. See N.Y. C.P.L.R. 302.

       In federal question cases, when the Defendant or Defendants reside outside the forum

state, Federal District Courts apply the forum state’s personal jurisdiction rules unless the

applicable Federal Statute provides for a nationwide service of process. See PDK Labs v.

Friedlander, 103 F.3d, 1105, 1108 2d. Cir. (1997); see also Spiegel v. Schulmann, 604 F.3d 72,

76 (2d Cir. 2010). In our case, the FLSA does not provide for a nationwide service of process.

Accordingly, New York’s personal jurisdiction rules are applicable.

       N.Y. C.P.L.R. 302 states:

               (a) Acts which are the basis of jurisdiction. As to a cause of action arising from
               any of the acts enumerated in this section, a court may exercise personal
               jurisdiction over any non-domiciliary, or his executor or administrator, who in
               person or through an agent:




                                                 10
        Case 1:19-cv-05205-AJN Document 72 Filed 03/12/20 Page 15 of 26



               1. transacts any business within the state or contracts anywhere to supply goods or
               services in the state; or

               2. commits a tortious act within the state, except as to a cause of action for
               defamation of character arising from the act; or

               3. commits a tortious act without the state causing injury to person or property
               within the state, except as to a cause of action for defamation of character arising
               from the act, if he

                       (i) regularly does or solicits business, or engages in any other persistent
                       course of conduct, or derives substantial revenue from goods used or
                       consumed or services rendered, in the state, or

                       (ii) expects or should reasonably expect the act to have consequences in
                       the state and derives substantial revenue from interstate or international
                       commerce; or

               4. owns, uses or possesses any real property situated within the state.

       It is undisputed that the Massachusetts Defendants and Pennsylvania Defendants are not

subject to New York’s Long Arm jurisdiction by the reading of this statute.

       The Massachusetts Defendants and the Pennsylvania Defendants do not have the

necessary “minimum contacts” with the State of New York where the exercise of fair play and

substantial justice would require them to defend themselves in the State of New York for actions

which allegedly took place solely within either Massachusetts or Pennsylvania, with employees

located solely in Massachusetts or Pennsylvania. As such, pursuant to New York’s Long Arm

Statute, the Massachusetts Defendants and the Pennsylvania Defendants must be dismissed from

this action. See N.Y. C.P.L.R. 302.

       N.Y. C.P.L.R. § 301, authorizes the Court to exercise general personal jurisdiction over a

corporation if such corporation has “engaged in such a continuous and systemic course of ‘doing

business’ [in New York] that a finding of its ‘presence’ in this jurisdiction is warranted.” Landoil

Res. Corp. v. Alexander & Alexander Servs., Inc., 77 N.Y.2d 28, 33 (1990). The “doing




                                                 11
            Case 1:19-cv-05205-AJN Document 72 Filed 03/12/20 Page 16 of 26



business” standard entails a high threshold showing. “A corporation is ‘doing business’ and is

therefore ‘present’ in New York and subject to personal jurisdiction with respect to any cause of

action, related to or unrelated to the New York contacts, if it does business in New York ‘not

occasionally or casually, but with fair measure of permanence and continuity.’” Hoffritz for

Cutlery, Inc. v. Amajac, Ltd., 763 F.2d 55, 58 (2d Cir. 1985) (quoting, Tauza v. Susquehanna

Coal Co., 220 N.Y. 259, 267 (1917) as cited in Dong Chul Kim v. Harte Hanks, Inc., 2019 WL

6529316 (December 4, 2019).

        Here, the Massachusetts Defendants and Pennsylvania Defendants do not meet the “doing

business” standard as required by New York’s Long Arm Statute for jurisdiction to exist. The

Court, when analyzing the “totality of the Defendants’ activities within the forum,” must find

that no jurisdiction exists over the Massachusetts Defendants and Pennsylvania Defendants.

There is no act established by the Plaintiffs by which the Massachusetts Defendants and

Pennsylvania Defendants have purposefully availed themselves of the privilege of conducting

activities within the State of New York. Thus, personal jurisdiction is lacking. See Continental

Indus. Grp., Inc. v. Equate Petrochemical Co., 586 F. App’x 768, 770 (2d Cir. 2014) (summary

order) (citing Best Van Lines, Inc. v. Walker, 490 F.3d 239, 246 (2d. Cir. 2007)).

       E.     The Due Process Requirements of the Fourteenth Amendment of the United
              States Constitution Do Not Permit Jurisdiction Over the Massachusetts
              Defendants or the Pennsylvania Defendants

        The Due Process requirements of the Fourteenth Amendment of the United States

Constitution also do not confer jurisdiction in the State of New York, in this instance, over the

Massachusetts Defendants and Pennsylvania Defendants6. “The Due Process Clause of the



6
  Since Long Arm Jurisdiction does not exist under New York law (prong one of the two-part specific jurisdiction
test), the Court need not even undertake Constitutional Due Process review. However, this analysis of Constitutional
Due Process is included for completeness.


                                                        12
           Case 1:19-cv-05205-AJN Document 72 Filed 03/12/20 Page 17 of 26



Fourteenth Amendment constrains a state’s authority to bind a non-resident defendant to a

judgement of its courts.” Walden v. Fiore, 571 U.S. 277, 283, (2014). A state may authorize its

courts to exercise personal jurisdiction over an out of state defendant only if the defendant has

“certain minimum contacts with [the State] such that maintenance of the suit does not offend

traditional notions of fair play and substantial justice.” International Shoe Co. v. Washington,

326 U.S. 310, 316 (1945). As discussed above, the Massachusetts Defendants and the

Pennsylvania Defendants do not have sufficient contacts with the State of New York for that

forum to exercise of personal jurisdiction over them. Thus, with no contacts with the forum state,

it would be patently unfair to require defense of non-New York claims asserted against the

Massachusetts Defendants and Pennsylvania Defendants in New York. Accordingly, not only

does the New York Long Arm Statute not confer jurisdiction, but the Due Process requirements

of the Fourteenth Amendment of the United Stated Constitution would be offended by the New

York Courts exercising jurisdiction over the Massachusetts Defendants and Pennsylvania

Defendants in this matter.

      F.     An Alleged Single Integrated Enterprise Does Not Create Personal Jurisdiction
             Over the Massachusetts Defendants or Pennsylvania Defendants

       In an attempt to circumvent the lack of personal jurisdiction over the Massachusetts

Defendants and Pennsylvania Defendants, the Plaintiffs allege, in essence, that all of the

Defendants constitute a single integrated enterprise and that Defendants used tactics that relied

upon the formality of separate corporate entities to underpay workers. This theory, as a basis to

create personal jurisdiction over the Massachusetts Defendants and Pennsylvania Defendants,

fails. Joint enterprise or joint employer theory is not sufficient to establish personal jurisdiction

over the Massachusetts Defendants and the Pennsylvania Defendants. In the current instance, the

Massachusetts Defendants and Pennsylvania Defendants have no contacts whatsoever with New



                                                  13
        Case 1:19-cv-05205-AJN Document 72 Filed 03/12/20 Page 18 of 26



York and the claims articulated (against Massachusetts Defendants and Pennsylvania

Defendants, counts 3 and 4, respectively) do not arise out of contacts with the State of New

York. The Complaint does not allege any specific contact between the Massachusetts Defendants

or Pennsylvania Defendants and the State of New York, let alone any contacts sufficient to

satisfy New York Long Arm Statute (N.Y. C.P.L.R. 301 and 302) and the Constitutional Due

Process requirements.

       Other New York Courts, when faced with the same proposition, have found in like

circumstances that the single integrated enterprise theory does not create personal jurisdiction.

See Dong Chul Kim v. Harte Hanks, Inc., 2019 WL 6529316 (12/04/2019); Pettenato v. Beacon

Health Options, 2019 WL 5587335 (10/25/2019). In both of these cases, the Court found that

because the Court lacked General Jurisdiction over the Defendant employer, that each Plaintiff

had to establish Specific Jurisdiction over then Defendant as to his or her claim. In those cases,

as here, non-New York Defendants did not transact business in the State of New York and, in

each instance, the Court found that the Plaintiffs’ reliance on the single integrated enterprise

theory to create jurisdiction was misplaced.

       The Court in Pettenato, found that the Plaintiffs had to establish that: (1) the Defendant

transacts business in New York; and (2) the Plaintiffs’ cause of action arose from such business

transaction in New York. The Court found that there was no “affiliation between [New York]

and the underlying controversy” with respect to the out of state Plaintiffs. See Pettenato at *4-5.

The Court, in Pettenato, looked at both the New York Long Arm Statute and Due Process Clause

to determine whether there was a sufficient nexus between the plaintiffs’ (employees’) claims,

which were alleged to have taken place entirely outside of the State of New York, and the

activities claimed to be undertaken within the State of New York. As in the case at hand, the




                                                 14
        Case 1:19-cv-05205-AJN Document 72 Filed 03/12/20 Page 19 of 26



Court found that the activities alleged to have taken place in the State of New York were lacking.

As such, in our case, where the Massachusetts Defendants and Pennsylvania Defendants have

had no contacts with the State of New York, and with the claimed activities giving rise to the

non-New York Plaintiffs claims having allegedly taken place in either Massachusetts or

Pennsylvania exclusively, the Court here cannot exercise jurisdiction over the Massachusetts

Defendants and Pennsylvania Defendants.

       The same conclusion was reached by the Court in the Dong Chul Kim case, supra. The

Plaintiffs in that case could not establish that the out of state defendants had “continuous and

systematic contact with New York such that they were home in New York.” That Court further

found that the actions claimed to have taken place out of state did not give rise to specific

jurisdiction in New York.” In both of these cases, the Court rejected a claim of personal

jurisdiction based on a single integrated enterprise theory as conferring otherwise lacking

jurisdiction. In the current case before this Court, the same conclusion must be reached.

       The Plaintiffs in their Complaint seem to be alleging that the Defendants together are

“joint employers” and that they constitute a “single integrated enterprise”. The distinction

between joint employers and single integrated enterprise theories exist, but these theories are

often blurred in their distinction. Clinton’s Ditch Co-Op Co. vs. N.L.R.B., 778 F.2d 132, 137 (2d

Cir. 1985) articulated the difference:

       A “single employer” situation exists where two (2) nominally separate entities are
       actually part of a single integrated enterprise so that, for all purposes, there is in
       fact only a single employer. The single employer standard is relevant when
       separate corporations are not what they appear to be, that in truth they are but
       divisions or departments of the single enterprise…
       … in contrast, in a “joint employer” relationship, there is no single integrated
       enterprise. A conclusion that employers are “joint” assumes that they are separate
       legal entities, but they have merely chosen to handle certain aspects of their
       employer-employee relationship jointly. 778 F.2d 132, 137 (2d. Cir. 1985)
       (citations and quotations omitted)



                                                 15
         Case 1:19-cv-05205-AJN Document 72 Filed 03/12/20 Page 20 of 26




        The Plaintiffs in this case seem to be proceeding under a single integrated enterprise

theory in the conceptualization from Clinton’s Ditch. Although the Plaintiffs allege that different

states of incorporation, different principal places of business and the different homes for each of

the Corporate Defendants, the Plaintiffs, in their Complaint, attempt to treat the Corporate

Defendants, wherever located, to be one single enterprise. Here, however, we have sworn

declarations submitted by the Plaintiffs (ECF Documents 56-65) that specifically state that each

of the Plaintiffs worked exclusively at one (1) location and that these locations were in disparate

states. Accordingly, the joint employer theory fails based on the facts alleged in the Complaint

and the Plaintiffs’ Declarations, which show no cross-border sharing of employees.

        Further, these theories (joint employers and single integrated enterprise) generally arise in

discussions of liability, not in discussions of personal jurisdiction. Clinton’s Ditch, by example,

arose under the National Labor Relations Act rather than as here where the claim is made

pursuant to the FLSA. Some courts have implied that different tests would affect different

statutory purposes. Gilbert v Freshbikes, LLC, 32 F. Supp. 3d 594, 603-04 D. Md. (2014) (“the

FSLA employs a different test than Title VII for determining when two separate entities

constitute a single enterprise for purposes of liability.”)

        It is clear from the claims made in the Compliant that the Plaintiffs are not alleging state

law jurisdiction on counts 2, 3 and 4. The Plaintiffs are not trying to hold the Massachusetts

Defendants liable under New York’s Labor Law, as alleged in count 2. Likewise, the

Massachusetts Defendants are not being claimed liable on count 4 which is an alleged violation

of the Pennsylvania Minimum Wage Law. Here, the Plaintiffs are seeking to hold all of the

Massachusetts Defendants and Pennsylvania Defendants liable on count 1, the Fair Labor

Standards Act claim. In order to be liable pursuant to that claim, the Plaintiffs must first prove



                                                  16
         Case 1:19-cv-05205-AJN Document 72 Filed 03/12/20 Page 21 of 26



whether there is an employment relationship for purposes of the FLSA with each particular

Defendant. The Courts of the Second Circuit have utilized a four-factor test (where no factor is

dispositive or always necessary). This test, sometimes referred to as the “economic reality” test,

asks whether an employer: (1) had the power to hire and fire employees, (2) supervised and

controlled employee work schedules or conditions of employment, (3) determined the rate and

method of payment, and (4) maintained employment records. Carter v Dutchess Community

College, 735 F.2d 8, 12 (2d. Cir. 1984).

        The four-factor test which determines whether there is an employment relationship

between each Plaintiff and each Defendant pursuant to the FLSA is generally utilized in the

context of two (2) allegedly joint employers or when there is a question whether the relevant

employer is the corporate parent of its subsidiary. In the current case, however, we are faced with

the issue of whether a single integrated enterprise theory is effective by trying to encompass

multiple parties from multiple states. The problem with the Plaintiffs’ argument, however, is that

a single integrated enterprise theory and the four-factor (economic reality) test is a test for

liability and not a theory or test for personal jurisdiction. Personal jurisdiction is a threshold

question that must be established for each Defendant as a general principal of jurisdictional

doctrine without regard to whether each Defendant might ultimately constitute a single integrated

enterprise for purposes of liability.

        In other words, for a single integrated enterprise to be found (which Defendants deny),

the Court must first hear the evidence of whether a single integrated enterprise exists. In order to

hear such evidence and apply it to the Massachusetts Defendants and Pennsylvania Defendants,

the Court must first have established jurisdiction over the Massachusetts Defendants and

Pennsylvania Defendants in order to potentially make such a legal conclusion after hearing all of




                                                  17
         Case 1:19-cv-05205-AJN Document 72 Filed 03/12/20 Page 22 of 26



the facts of the case. Implicit in this analysis is the need first to find that there is jurisdiction over

each of the Defendants alleged to be part of a single integrated enterprise. For purposes of this

matter, that means that this Court would need to have jurisdiction over the Massachusetts

Defendants and Pennsylvania Defendants before the Plaintiffs could seek to introduce evidence

and prove such a relationship. The relationship itself does not subject a party to jurisdiction.

“Jurisdiction and liability are… separate inquiries” Cent. States Se. & Sw. Areas Pension Fund v.

Reimer Express World Corp., 230 F.3d 934, 944 (7th Cir. 2000).

        “That a Defendant would be liable under a statute if personal jurisdiction over it could be

obtained is irrelevant to the question of whether such jurisdiction can be exercised”. Id. If a

Defendant does not have sufficient minimum contacts with the forum, the personal jurisdiction

analysis ends “without examining the Plaintiffs causes of action” Id. 944-45. The laws on which

the suit is based are irrelevant to the jurisdictional inquiry “because a state or federal statute

cannot transmogrify insufficient minimum contacts into personal jurisdiction and make those

contacts elements of a cause of action” Id. 945. That “would violate Due Process” Id..; see also

E.E.O.C. v AMX Commc’ns, Ltd., No. CIV. WDQ-09-2483, 2011 WL 3555831, at *6 (D. Md.

August 8, 2011); E.E.O.C. v. Bass Pro Outdoor World, LLC, 884 F. Supp. 2d 499, 525-26 (S.D.

Tex. 2012) (“The integrated enterprise theory… is a liability standard… not a jurisdictional

standard); Walker v. THI of New Mexico at Hobbs Ctr., 801 F. Supp. 2d 1128, 1153-54 (D.N.M.

2011) (“The single integrated-enterprise theory derives from federal law regarding Title VII, a

different body of law than the law regarding minimum contacts”); Tese-Milner v. DeBeers

Centenary A.G., 613 F. Supp. 2d 404, 414 (S.D.N.Y. 2009) (“The Court has not encountered,

and the Plaintiff does not offer any legal support for the concept that ‘integrated enterprise’ has

any legal meaning for the purposes of the relevant personal jurisdiction law”).




                                                   18
        Case 1:19-cv-05205-AJN Document 72 Filed 03/12/20 Page 23 of 26



       In Mendez v. Pure Food Management Group, Inc., (USDC Conn. 3:14-CV-1515) (SRU,

2016) the Court noted that:

       One Judge in the Western District of Pennsylvania collected cases with both
       jurisdictional outcomes and concluded that the “group of decision in which the
       courts recognized the joint employer theory and similar concepts are relevant for
       determining liability, but are not for determining whether a court may exercise
       personal jurisdiction over a party”, “was more persuasive”. Enter. Rent-A-Car
       Wage & Hour Empl. Practices Litig. v. Enter. Rent-A Car Co., 735 F. Supp. 2d.
       277, 319, 326-28 (W.D. Pa. 2010) (collecting cases). (emphasis added)

       Mendez further noted “[p]ersonal jurisdiction is a threshold question, and it is a question

that since the 19th century has been a constitutional dimension.” e.g. Pennoyer v. Neff, 95 U.S.

714 (1877) (applying a Due Process analysis to personal jurisdiction).

       The Court, in Mendez, further noted that

       Congress or a State Legislature might make the choice to allow a stricter or more
       relaxed standard for what constitutes an ‘employer’ for purposes of liability, and
       we might thereby end up with various tests (as we have) for determining an
       employer relationship under different statutes. But legislatures do not have the
       same flexibility to fashion a more relaxed standard of personal jurisdiction”.
       Therefore, none of the possible “single integrated enterprise” or “dual employer”
       tests where might be appropriate for determining employer liability at a later stage
       of this litigation- are appropriate for determining in the first instance whether the
       court can exercise personal jurisdiction over the (out of state) non-Connecticut
       Defendants. That determination must be made according to the ordinary personal
       jurisdiction doctrine.

       Here, in the case before this Court, the Plaintiffs are arguing that the commonality of

ownership subjects foreign non-New York Defendants to jurisdiction. This is akin to the

argument often made in the subsidiary-corporation veil piercing situation, where it is often

argued that ownership by a parent corporation of the subsidiary corporation present in the foreign

state should prescribe personal jurisdiction in that forum. Courts, however, have rejected this line

of argument. It is fundamental that the ownership by a parent corporation of a subsidiary

corporation present in a foreign state generally does not subject the parent corporation to




                                                19
         Case 1:19-cv-05205-AJN Document 72 Filed 03/12/20 Page 24 of 26



personal jurisdiction in that forum. See Jazini by Jazini v. Nissan Motor Co., 148 F. 3d. 181, 184

(2d. Cir 1998) (“…the presence of the subsidiary alone does not establish the parents’ presence

in the state”).

        The Plaintiffs in this case are, in essence, arguing for veil piercing utilizing the single

integrated or joint employer liability tests. However, the basis for the claim cannot alter the

jurisdictional question which remains whether these alleged single integrated entities, which are

legally separate persons from foreign states that have no contacts with the State of New York,

are subject to the jurisdiction of New York.

        The Plaintiffs cannot make out the jurisdictional threshold that they are required to make

as it relates to the Massachusetts Defendants and Pennsylvania Defendants. The FLSA does not

provide for nationwide service of process and the Massachusetts Defendants and Pennsylvania

Defendants do not have their “home” in the State of New York. Thus, the exercise of personal

jurisdiction over them would only be proper if jurisdiction existed as to each of them as a result

of Specific Jurisdiction which would require: (1) compliance with the New York Long Arm

Statute (N.Y. C.P.L.R. 301 and 302) and; (2) the exercise of jurisdiction that would comport with

the Constitutional Due Process requirements. Neither jurisdictional pre-requisite, both of which

the Plaintiffs need to establish over the Massachusetts and Pennsylvania entities, are found here.

Marvel Characters, Inc. v. Kirby, 726 F.3d 119, 128 (2d Cir. 2013); Sonera Holding B.V. v.

Cukurova Holding A.S., 750 F.3d 221, 224 (2d Cir. 2014); Pettenato v. Beacon Health Options,

2019 WL 5587335 (10/25/2019); Dong Chul Kim v. Harte Hanks, Inc, 2019 WL 6529316

(12/04/2019). As such, the Plaintiffs have failed to make out their required prima fascia showing

of personal jurisdiction over the Massachusetts Defendants and the Pennsylvania Defendants.




                                                  20
        Case 1:19-cv-05205-AJN Document 72 Filed 03/12/20 Page 25 of 26



                                          CONCLUSION

       WHEREFORE, the Massachusetts Defendants and the Pennsylvania Defendants should

be dismissed from this case due to a lack of personal jurisdiction and their request for dismissal

from this case should be granted in its entirety.

Dated: New York, New York
       March 12, 2020
                                               Respectfully Submitted,

                                               By: /s/ Jonathon D. Friedmann, Esq.
                                               Jonathon D. Friedmann, Esq.
                                               Robert P. Rudolph, Esq.
                                               RUDOLPH FRIEDMANN LLP
                                               92 State Street
                                               Boston, MA 02109
                                               Tel.: (617) 723-7700
                                               jfriedmann@rflawyers.com
                                               rrudolph@rflawyers.com

                                               -and-

                                               By: /s/ Scott G. Grubin, Esq.
                                               Scott G. Grubin, Esq.
                                               Rita Lenane-Massey, Esq.
                                               BARTON LLP
                                               711 Third Avenue, 14th Floor
                                               New York, NY 10017
                                               Tel.: (212) 687-6262
                                               sgrubin@bartonesq.com
                                               rlmassey@bartonesq.com




                                                    21
Case 1:19-cv-05205-AJN Document 72 Filed 03/12/20 Page 26 of 26
